DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al (Fan, X., Chai, Z., Feng, Y., Wang, Y., Wang, S. and Luo, Z., 2016. An efficient mesh-based face beautifier on mobile devices. Neurocomputing, 172, pp.134-142).

Regarding claim 1, Fan discloses a face beautification method, performed by a computer device (Section 1 – Introduction, digital beautifier developed upon modern digital multimedia), the method comprising: 
(Section 2 – Efficient face beautifier, Finally, we generate the beautified images by texture mapping on triangular meshes); 
generating adjustment parameters corresponding to the target face based on a comparison of the target face and the reference face, the adjustment parameters comprising face shape adjustment parameters and facial part adjustment parameters (Section 2.2 – Efficient vertex remap with Laplacian, We employ the Laplacian constraints in [17] in order to deform vertices to a target); 
generating a displacement vector according to the face shape adjustment parameters and the facial part adjustment parameters, the displacement vector being used for representing a size change, a position change and an angle change in a face shape and facial parts of the target face during an adjustment process (Section 2.2.1 – Vertex remap, The set Vo denotes the vertices to be remapped and V0 denotes the new positions of Vo. Edges in Eo are connected by vertices in Vo. We use δi to represent the Laplacian of vi); 
adjusting the face shape and the facial parts of the target face according to the displacement vector (Section 2.3 – Mesh adjustments texture mapping, mesh-based mapping also improves the efficiency compared with the counterparts using RBF); and 
displaying the adjusted target face (Figure 7-8, Section 4 – Conclusion, We test our program with 70 images and 20 of them are given ).

Regarding claim 2, Fan discloses wherein the generating adjustment parameters corresponding to the target face based on a comparison of the target face and the reference face comprises: recognizing facial key-points of the target face (Section 2.1 – Feature points extraction and triangular mesh establishment, we extract 69 feature points from input images); 
(Section 2.1 - Feature points extraction and triangular mesh establishment,  we are able to beautify a face with few modifications to the global geometry,); and 
generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face, the reference face parameters comprising reference face shape parameters and reference facial part parameters (Section 2.1 - Feature points extraction and triangular mesh establishment, We employ the regression based algorithm developed by [4] for the extraction in this study, while the classical active shape models (ASM) [5], probabilistic contour extraction [7], and the latest extraction algorithms including [28,24] are also applicable).

Regarding claim 3, Fan discloses wherein the generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face comprises: determining a face width zooming ratio in the adjustment parameters according to an initial face aspect ratio in the initial face shape parameters and a reference face aspect ratio in the reference face shape parameters (Section 2.2.1 – Vertex remap, The Laplacian constraints characterize the geometrical structures necessary to accurately describe the face. It is efficient to use Laplacians of the mesh to depict the key to the beautify.).

Regarding claim 4, Fan discloses wherein the generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face comprises: determining a V-line angle adjustment amount in the adjustment parameters according to an initial V-line angle in the initial face shape parameters and a reference V-line angle in the reference face shape parameters, the V-line angle being an included angle formed by a tangent line to a cheek and a (Section 3.1 – Qualitative comparisons, we use the Laplacian constraint and develop an efficient shape remapping algorithm to deform chin shapes. The deformation algorithm only needs the inversion of a matrix with quite a small size (at most 8 x 8)).

Regarding claim 5, Fan discloses wherein the generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face comprises: determining a chin height adjustment amount in the adjustment parameters according to an initial chin height in the initial face shape parameters and a reference chin height in the reference face shape parameters (Section 3.2 – Comparisons on beautification quality and time, , all the processed images in the column (b) of Figs. 7 and 8 become thinner, and some of them, obviously, has a longer chin. The results of RBF present unnatural pointy chins especially in the first two rows)

Regarding claim 6, Fan discloses wherein the generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face comprises: determining a facial part zooming ratio in the adjustment parameters according to initial facial part ratios in the initial facial part parameters and reference facial part ratios in the reference facial part parameters, the facial part ratios comprising a ratio of a facial part height to a face height and a ratio of a facial part width to a face width (Section 2.3 - Mesh adjustments texture mapping , Unlike the pixel-wise RBF mapping in [1,21,18] to impose local smoothness on mapping, we calculate the warping matrix and apply the interpolation on triangles in Eq. (8) as the Laplacian encodes the geometrical consistence in the efficient remapping).

Regarding claim 7, Fan discloses wherein the generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face (Section 2.2.1. Vertex remap , Thus, we can take the average feature points of 70 images as the template, and then calculate the Laplacians of facial contour points).

Regarding claim 8, Fan discloses wherein the generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face comprises: determining a facial part angle adjustment amount in the adjustment parameters according to initial facial part angles in the initial facial part parameters and reference facial part angles in the reference facial part parameters (Section 2.2.1. Vertex remap, We denote the target Laplacian as Δmd; d Afx; yg, and formulate the remap with the Laplacian).

Regarding claim 9, Fan discloses before generating the displacement vector according to the face shape adjustment parameters and the facial part adjustment parameters (Section 2.2.1. Vertex remap, We denote Vd = {v1d, v2d, …vnd]T d Є{x,y}, vn Є V0, Vd   is adjusted): 
dividing the target image into blocks of a preset size (Section 2.2.1. Vertex remap, we use (n-2)xn Laplacian matrix); 
dividing the target face into adjustment regions according to key-point types of the facial key-points on the target face, the key-point types comprising face contour key-points and facial part key-points, and the adjustment regions comprising contour adjustment regions and facial part adjustment regions (Section 2.1. Feature points extraction and triangular mesh establishment , Then, we connect these feature points into polygons that represent the geometries of eyes, nose, mouth and facial contour); and 

for each adjustment region, calculating, by using a vertex shader, the displacement vector of a block vertex in the adjustment region during each adjustment process according to adjustment parameters corresponding to the adjustment regions (Section 2.2.1. Vertex remap, Consequently, we are able to deform the geometries of the original face to those of the target through the approximating of Laplacian); and
generating a displacement vector graph according to the displacement vectors calculated during the adjustments, the displacement vector graph being used for representing a position change of the block vertex during a plurality of adjustment processes (Section 2.2.1. Vertex remap, The first n2 rows are the Laplacian constraints, while the last m rows are the positional constraints on the control points).

Regarding claim 10, Fan discloses wherein the dividing the target face into adjustment regions according to key-point types of the facial key-points on the target face comprises: dividing the target face into facial regions according to the key-point types of the facial key-points, the facial region comprising contour regions and facial part regions (Section 2.2.1. Vertex remap, Supposing m control points in Vc, we obtain a overdetermined linear system); and 
determining an adjustment region corresponding to each facial region, an area of the adjustment region being larger than an area of the facial region, and the facial region being located inside the adjustment region (Section 2.2.1. Vertex remap, This solution to the vertex remap well approximates to the target template while preserving the geometries.)

Regarding claim 11, Fan discloses wherein the adjusting the face shape and the facial parts of the target face according to the displacement vector comprises: adjusting, by using the vertex shader, coordinates of the block vertex according to original coordinates of the block vertex in the adjustment region and a displacement distance and a displacement direction indicated by the displacement vector graph; and drawing each pixel in the adjusted block by using a fragment shader (Section 2.2.2. Algorithm acceleration, Firstly, we assign the root set to Vo and choose the ending points for the segment as the control vertices Vc to calculate V d. Secondly, we relocate these vertices according to the solution to Vd. Thirdly, the sam procedure is repeated to other subsets from the root level.).

Regarding claim 12, Fan discloses wherein the calculating, by using a vertex shader, the displacement vector of a block vertex in the adjustment region during each adjustment process according to adjustment parameters corresponding to the adjustment regions comprises: calculating, by using the vertex shader, the displacement vector of the block vertex in the facial region according to the adjustment parameters corresponding to the adjustment region and a first adjustment factor; and calculating, by using the vertex shader, the displacement vector of the block vertex outside the facial region in the adjustment region according to the adjustment parameters corresponding to the adjustment region and a second adjustment factor, the first adjustment factor being greater than the second adjustment factor, and an adjustment range of coordinates of the block vertex in the facial region being greater than an adjustment range of coordinates of the block vertex outside the facial region (Section 2.2.2. Algorithm acceleration,  The hierarchical representation significantly accelerates the relocating process at almost one thousand times, which renders real time processing on mobile devices).

(Section 2.2.1. Vertex remap, This solution to the vertex remap well approximates to the target template while preserving the geometries).

Regarding claim 14, Fan disclose a computer device, comprising a processor and a memory, the memory storing computer-readable instructions, the computer-readable instructions, when executed by the processor (Section 1 – Introduction, an APP installed on mobile devices in this decade when digital cameras of high resolution are merging with mobile phones), causing the computer device to perform a plurality of operations including:
obtaining a target face contained in a target image and a user-selected reference face (Section 2 – Efficient face beautifier, Finally, we generate the beautified images by texture mapping on triangular meshes); 
generating adjustment parameters corresponding to the target face based on a comparison of the target face and the reference face, the adjustment parameters comprising face shape adjustment parameters and facial part adjustment parameters (Section 2.2 – Efficient vertex remap with Laplacian, We employ the Laplacian constraints in [17] in order to deform vertices to a target);  
generating a displacement vector according to the face shape adjustment parameters and the facial part adjustment parameters, the displacement vector being used for representing a size change, a position change and an angle change in a face shape and facial parts of the target face during an adjustment process (Section 2.2.1 – Vertex remap, The set Vo denotes the vertices to be remapped and V0 denotes the new positions of Vo. Edges in Eo are connected by vertices in Vo. We use δi to represent the Laplacian of vi); 
adjusting the face shape and the facial parts of the target face according to the displacement vector (Section 2.3 – Mesh adjustments texture mapping, mesh-based mapping also improves the efficiency compared with the counterparts using RBF); and 
displaying the adjusted target face (Figure 7-8, Section 4 – Conclusion, We test our program with 70 images and 20 of them are given ).

Regarding claim 15, Fan disclose wherein the generating adjustment parameters corresponding to the target face based on a comparison of the target face and the reference face comprises: recognizing facial key-points of the target face; determining initial face parameters of the target face according to the facial key- points, the initial face parameters comprising initial face shape parameters and initial facial part parameters (Section 2.1 – Feature points extraction and triangular mesh establishment, we extract 69 feature points from input images); and 
generating the adjustment parameters according to the initial face parameters and reference face parameters corresponding to the reference face, the reference face parameters comprising reference face shape parameters and reference facial part parameters (Section 2.1 - Feature points extraction and triangular mesh establishment, We employ the regression based algorithm developed by [4] for the extraction in this study, while the classical active shape models (ASM) [5], probabilistic contour extraction [7], and the latest extraction algorithms including [28,24] are also applicable)

Regarding claim 16 Fan disclose wherein the plurality of operations further comprise: before generating the displacement vector according to the face shape adjustment parameters and the facial (Section 2.2.1. Vertex remap, We denote Vd = {v1d, v2d, …vnd]T d Є{x,y}, vn Є V0, Vd   is adjusted): 
dividing the target image into blocks of a preset size (Section 2.2.1. Vertex remap, we use (n-2)xn Laplacian matrix); 
dividing the target face into adjustment regions according to key-point types of the facial key-points on the target face, the key-point types comprising face contour key-points and facial part key-points, and the adjustment regions comprising contour adjustment regions and facial part adjustment regions (Section 2.1. Feature points extraction and triangular mesh establishment , Then, we connect these feature points into polygons that represent the geometries of eyes, nose, mouth and facial contour); and 
the generating a displacement vector according to the face shape adjustment parameters and the facial part adjustment parameters comprises: 
for each adjustment region, calculating, by using a vertex shader, the displacement vector of a block vertex in the adjustment region during each adjustment process according to adjustment parameters corresponding to the adjustment regions (Section 2.2.1. Vertex remap, Consequently, we are able to deform the geometries of the original face to those of the target through the approximating of Laplacian); and 
generating a displacement vector graph according to the displacement vectors calculated during the adjustments, the displacement vector graph being used for representing a position change of the block vertex during a plurality of adjustment processes (Section 2.2.1. Vertex remap, The first n2 rows are the Laplacian constraints, while the last m rows are the positional constraints on the control points)

Regarding claim 17 Fan disclose wherein the plurality of operations further comprise: after obtaining the target face contained in a target image: displaying at least one face template, the face template comprising a standard face template and/or a preset character template, the standard face template being corresponding to face parameters of a standard face, and the preset character template being corresponding to face parameters of a preset character; and determining the reference face according to a selected face template in a case that a signal to select the face template is received  (Section 2.2.1. Vertex remap, This solution to the vertex remap well approximates to the target template while preserving the geometries).

Regarding claim 18 Fan disclose a non-transitory computer-readable storage medium, storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors of a computer device (Section 1 – Introduction, an APP installed on mobile devices in this decade when digital cameras of high resolution are merging with mobile phones),, causing the computer device to perform a plurality of operations including: 
obtaining a target face contained in a target image and a user-selected reference face (Section 2 – Efficient face beautifier, Finally, we generate the beautified images by texture mapping on triangular meshes); 
generating adjustment parameters corresponding to the target face based on a comparison of the target face and the reference face, the adjustment parameters comprising face shape adjustment parameters and facial part adjustment parameters (Section 2.2 – Efficient vertex remap with Laplacian, We employ the Laplacian constraints in [17] in order to deform vertices to a target); 
generating a displacement vector according to the face shape adjustment parameters and the facial part adjustment parameters, the displacement vector being used for representing a size change, a (Section 2.2.1 – Vertex remap, The set Vo denotes the vertices to be remapped and V0 denotes the new positions of Vo. Edges in Eo are connected by vertices in Vo. We use δi to represent the Laplacian of vi); 
adjusting the face shape and the facial parts of the target face according to the displacement vector (Section 2.3 – Mesh adjustments texture mapping, mesh-based mapping also improves the efficiency compared with the counterparts using RBF);; and 
displaying the adjusted target face (Figure 7-8, Section 4 – Conclusion, We test our program with 70 images and 20 of them are given )

Regarding claim 19 Fan disclose wherein the plurality of operations further comprise: before generating the displacement vector according to the face shape adjustment parameters and the facial part adjustment parameters (Section 2.2.1. Vertex remap, We denote Vd = {v1d, v2d, …vnd]T d Є{x,y}, vn Є V0, Vd   is adjusted): 
dividing the target image into blocks of a preset size (Section 2.2.1. Vertex remap, we use (n-2)xn Laplacian matrix); 
dividing the target face into adjustment regions according to key-point types of the facial key-points on the target face, the key-point types comprising face contour key-points and facial part key-points, and the adjustment regions comprising contour adjustment regions and facial part adjustment regions (Section 2.1. Feature points extraction and triangular mesh establishment , Then, we connect these feature points into polygons that represent the geometries of eyes, nose, mouth and facial contour); and 
the generating a displacement vector according to the face shape adjustment parameters and the facial part adjustment parameters comprises: 
(Section 2.2.1. Vertex remap, Consequently, we are able to deform the geometries of the original face to those of the target through the approximating of Laplacian);; and 
generating a displacement vector graph according to the displacement vectors calculated during the adjustments, the displacement vector graph being used for representing a position change of the block vertex during a plurality of adjustment processes (Section 2.2.1. Vertex remap, The first n2 rows are the Laplacian constraints, while the last m rows are the positional constraints on the control points).

Regarding claim 20 Fan disclose wherein the plurality of operations further comprise: after obtaining the target face contained in a target image: displaying at least one face template, the face template comprising a standard face template and/or a preset character template, the standard face template being corresponding to face parameters of a standard face, and the preset character template being corresponding to face parameters of a preset character; and determining the reference face according to a selected face template in a case that a signal to select the face template is received (Section 2.2.1. Vertex remap, This solution to the vertex remap well approximates to the target template while preserving the geometries).


Conclusion

                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619